CRIMINAL PROCEDURAL RULES COMMITTEE
                              ADOPTION REPORT

      Amendment of the Comments to Pa.R.Crim.P. 113.1, 420, 513, and 578

Case Records Public Access Policy of the Unified Judicial System of Pennsylvania

      On December 1, 2021, effective January 1, 2022, the Supreme Court amended
the Comments to Pa.R.Crim.P. 113.1, 420, 513, and 578 to reflect amendments to
Sections 7.0 and 9.0 of the Case Records Public Access Policy of the Unified Judicial
System of Pennsylvania adopted on October 6, 2021. The Criminal Procedural Rules
Committee has prepared this Adoption Report describing the rulemaking process. An
Adoption Report should not be confused with Comments to the rules. See Pa.R.J.A. 103,
Comment. The statements contained herein are those of the Committee, not the Court.

       Section 7.0 of the Case Records Public Access Policy of the Unified Judicial
System of Pennsylvania has been amended to remove subdivision (C). Prior to its
deletion, subdivision (C) of Section 7.0 had provided for an alternative to filing a
Confidential Information Form. That alternative allowed courts of record to “adopt a rule
or order permitting the filing of any document in two versions, a ‘Redacted Version’ and
‘Unredacted Version.’” With the deletion of subdivision (C), filers will no longer be
permitted to file a redacted version and an unredacted version of a document and will
instead be required to use a Confidential Information Form. To reflect this change, the
Comment to Rule 113.1 has been amended to remove the following language, “In lieu of
the Confidential Information Form, Section 7.0(C) of the Policy provides for a court to
adopt a rule or order permitting the filing of a document in two versions, a ‘Redacted
Version’ and an ‘Unredacted Version.’”

        Additionally, the Comments to Rules 420, 513, and 578 have been similarly
amended, with the language “providing both a redacted and unredacted version of the
filing” being deleted. Each Comment, however, still informs the reader that documents
filed pursuant to its rule “are subject to the Case Records Public Access Policy of the
Unified Judicial System of Pennsylvania and may require further precautions, such as
placing certain types of information in a ‘Confidential Information Form.’”

       A new Section 9.0(H) has also been added to the Case Records Public Access
Policy of the Unified Judicial System of Pennsylvania. That section provides that “[t]he
Unredacted Version of any document filed in accordance with prior versions of this policy”
shall not be accessible by the public.

      The following commentary has been removed from Rule 113.1:
Official Note: New Rule 113.1 adopted January 5, 2018, effective January
6, 2018; amended June 1, 2018, effective July 1, 2018.

Committee Explanatory Reports:

       Final Report explaining the provisions of the new rule published with
the Court’s Order at 48 Pa.B. 490 (January 20, 2018). Amendments
regarding the changes to the Court’s public access policy published with the
Court’s Order at 48 Pa.B. 3575 (June 16, 2018).


The following commentary has been removed from Rule 420:

Official Note: Previous Rule 65 adopted September 18, 1973, effective
January 1, 1974; rescinded July 12, 1985, effective January 1, 1986, and
replaced by present Rules 409(B), 414(B), 424, 430(D), 431, and 456.
Present Rule 65, adopted July 12, 1985, effective January 1, 1986. The
January 1, 1986 effective dates all are extended to July 1, 1986;
renumbered Rule 420 and Comment revised March 1, 2000, effective April
1, 2001; Comment revised June 1, 2018, effective July 1, 2018.

Committee Explanatory Reports:

       Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30 Pa.B. 1478
(March 18, 2000). Amendments regarding the Court’s public access policy
published with the Court’s Order at 48 Pa.B. 3575 (June 16, 2018).


The following commentary has been removed from Rule 513:

Official Note: Rule 119 adopted April 26, 1979, effective as to arrest
warrants issued on or after July 1, 1979; Comment revised August 9, 1994,
effective January 1, 1995; renumbered Rule 513 and amended March 1,
2000, effective April 1, 2001; amended May 10, 2002, effective September
1, 2002; amended December 23, 2013, effective March 1, 2014; amended
November 9, 2017, effective January 1, 2018; Comment revised June 1,
2018, effective July 1, 2018; Comment revised November 27, 2018,
effective March 1, 2019.

Committee Explanatory Reports:



                                     2
       Report explaining the August 9, 1994 Comment revisions published
at 22 Pa.B. 6 (January 4, 1992); Final Report published with the Court’s
Order at 24 Pa.B. 4342 (August 27, 1994). Final Report explaining the
March 1, 2000 reorganization and renumbering of the rules published with
the Court’s Order at 30 Pa.B. 1478 (March 18, 2000). Final Report
explaining the May 10, 2002 amendments concerning advanced
communication technology published with the Court’s Order at 32 Pa.B.
2591 (May 25, 2002). Final Report explaining the December 23, 2013
amendments providing procedures for delay in dissemination and sealing
of arrest warrant information published with the Court’s Order at 44 Pa.B.
243 (January 11, 2014). Final Report explaining the November 9, 2017
amendments regarding electronic technology for swearing affidavits
published with the Court’s Order at 47 Pa.B. 7180 (November 25, 2017).
Comment revision regarding the Court’s public access policy published with
the Court’s Order at 48 Pa.B. 3575 (June 16, 2018). Final Report explaining
the November 27, 2018 revision to the Comment cross-referencing post-
indictment arrest warrant procedures in Rule 556.11 published with the
Court’s Order at 48 Pa.B. 7632 (December 15, 2018).


The following commentary has been removed from Rule 578:

Official Note: Formerly Rule 304, adopted June 30, 1964, effective
January 1, 1965; amended and renumbered Rule 306 June 29, 1977 and
November 22, 1977, effective as to cases in which the indictment or
information is filed on or after January 1, 1978; amended October 21, 1983,
effective January 1, 1984; Comment revised October 25, 1990, effective
January 1, 1991; Comment revised August 12, 1993, effective September
1, 1993; renumbered Rule 578 and Comment revised March 1, 2000,
effective April 1, 2001; Comment revised June 21, 2012, effective in 180
days; Comment revised July 31, 2012, effective November 1, 2012;
Comment revised September 21, 2017, effective January 1, 2018;
Comment revised January 5, 2018, effective January 6, 2018; Comment
revised June 1, 2018, effective July 1, 2018.

Committee Explanatory Reports:

       Report explaining the October 25, 1990 Rule 306 Comment revision
published at 20 Pa.B. 1696 (March 24, 1990). Report explaining the August
12, 1993 Comment revision published at 22 Pa.B. 3826 (July 25, 1992).
Final Report explaining the March 1, 2000 reorganization and renumbering
of the rules published with the Court’s Order at 30 Pa.B. 1478 (March 18,
2000). Final Report explaining the June 21, 2012, revision of the Comment

                                    3
referencing indicting grand jury rules published with the Court’s Order at 42
Pa.B. 4153 (July 7, 2012). Final Report explaining the July 31, 2012
Comment revision adding motions for transfer published with the Court’s
Order at 42 Pa.B. 5340 (August 18, 2012). Final Report explaining the
September 21, 2017 Comment revision regarding pretrial challenges to the
admissibility of expert evidence published with the Court’s Order at 47 Pa.B.
6173 (October 7, 2017). Final Report explaining the January 5, 2018
Comment revisions regarding the Court’s public access policy published
with the Court’s Order at 48 Pa.B. 490 (January 20, 2018). Comment
revisions regarding the Court’s public access policy published with the
Court’s Order at 48 Pa.B. 3575 (June 16, 2018).




                                     4